Case 4:20-cv-00052-WTM-CLR Document15 Filed 05/15/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
MATTHEW THOMAS LEWIS,
PlaintiLit,
Vv. CASE NO. CV420-052
COAL CITY COB COMPANY, INC., XL
INSURANCE AMERICA, INC., and
JONATHAN CALEB DEPOE,

Defendants.

aa ea es a aT ea ei aa ae a ae ee

 

ORDER

Before the Court is Plaintiff’s Voluntary Dismissal of
Jonathan Caleb Depoe. (Doc. 14.) Pursuant to Federal Rule of Civil
Procedure 41(a) (1) (A) (ii), a plaintiff may dismiss an action by
filing “a stipulation of dismissal signed by all parties who have
appeared.” As requested, Plaintiff’s claims against Defendant
Jonathan Caleb Depoe are DISMISSED WITHOUT PREJUDICE with each
party to bear its own costs and attorney fees. The Clerk is
DIRECTED to amend the caption accordingly.

, x
SO ORDERED this JF day of May 2020.

Se Pca

WILLIAM T. MOORE, JR&*
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
